Citation Nr: 0317319	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gynecomastia, status post mastectomy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome as secondary to service-connected thumb and 
chest disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas which 
denied entitlement to an increased evaluation for service-
connected gynecomastia.

In February 2003, the veteran testified at a hearing which 
was chaired by the undersigned at the VA office in San 
Antonio, Texas.


REMAND


The veteran is seeking an increased disability rating for his 
service-connected gynecomastia, status post mastectomy, which 
is currently evaluated as 10 percent disabling under 
Diagnostic Codes 5302 [muscle injury, Group II] and 7804 
[tender and painful scars].

The Board notes that the medical evidence which is currently 
of record is not conducive to an informed determination as to 
the increased rating issue on appeal.  Specifically, the 
nature and extent of the veteran's gynecomastia is not 
delineated with sufficient clarity to enable the Board to 
determine what symptoms are specifically due to the 
disability.  There is some question as to whether, and to 
what extent, the disability includes muscle and, possibly, 
breathing problems.  The Board also notes that, since the 
most recent evaluation of the veteran's service-connected 
gynecomastia in 2000, he has contended, including at his 
personal hearing before the undersigned sitting at the RO in 
February 2003, that the condition has gotten worse.  The 
Board believes that a contemporary and thorough physical 
examination would be of assistance in rendering a decision in 
this case.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that a November 2001 statement on behalf 
of the veteran expressed a desire to obtain entitlement to 
service connection for bilateral carpel tunnel syndrome as 
secondary to service-connected right thumb and left shoulder 
muscle injuries.  An April 2002 VA letter to the veteran 
denied entitlement to service connection for bilateral carpel 
tunnel syndrome because evidence requested from the veteran 
in a February 2002 letter was not received by VA.  A Notice 
of Disagreement (NOD) as to this issue, dated in June 2002, 
was added to the file in February 2003.  This NOD is timely.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2002).

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not yet issued a Statement of the Case as to the issues of 
entitlement to service connection for bilateral carpel tunnel 
syndrome as secondary to service-connected disabilities.  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

Finally, the Board notes that the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities was 
raised during the veteran's February 2003 personal hearing.  
This issue is referred to the agency of original jurisdiction 
for adjudication.

Based on the above, this case is REMANDED for the following 
actions:

1.   The veteran should be provided a VA physical 
examination to determine the nature and severity of 
his service-connected gynecomastia.  The veteran's 
VA claims folder, including a copy of this REMAND, 
must be made available to and reviewed by the 
examiner.   The examiner should describe all 
symptomatology specifically due to the veteran's 
service-connected gynecomastia, to include a 
description of the chest scar and any functional 
loss due thereto, any muscle loss associated with 
the disability, and any associated pulmonary 
problem.  The examiner should also distinguish the 
manifestations of the service-connected disability 
from those associated with any other disability, 
including nonservice-connected disabilities of the 
cervical spine and shoulders.  The report of the 
examination should be associated with the veteran's 
VA claims folder.

2. The agency of original jurisdiction should then 
readjudicate the increased rating issue on appeal.  
The AOJ should consider the disabilities under all 
applicable diagnostic codes, as well as consider 
whether separate ratings may be assigned in 
accordance with Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  If the benefit sought on appeal is not 
granted, the veteran and his representative should 
be provided with a Supplemental Statement of the 
Case and afforded an appropriate opportunity to 
respond.    

3.  The agency of original jurisdiction must 
issue a (Supplemental) Statement of the Case 
pertaining to the issue of entitlement to 
service connection for bilateral carpel 
tunnel syndrome as secondary to service-
connected disabilities.  The veteran and his 
representative should be provided with copies 
of the (Supplemental) Statement of the Case 
and should advised of the steps necessary to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




